Citation Nr: 0824978	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-39 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Type II Diabetes 
Mellitus, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, a skin condition, and diabetes mellitus.

The veteran is also appealing the original assignment of a 10 
percent evaluation following the award of service connection 
for PTSD in a November 2005 rating decision.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

In a March 2006 statement of the case (SOC), the RO awarded 
an increased 50 percent rating for PTSD retroactive to the 
original grant of service connection.  The veteran maintains 
that an even higher rating is warranted and as such, his 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded). 
The veteran presented testimony before the Board in January 
2008.  The transcript has been associated with the claims 
folder.

The claims of entitlement to service connection for a skin 
disorder and an initial rating in excess of 50 percent for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the veteran all reasonable doubt, bilateral 
hearing loss was incurred during the veteran's active 
military service.

2.  Affording the veteran all reasonable doubt, tinnitus was 
incurred during the veteran's active military service.

3.  At hearing on January 11, 2008, prior to the promulgation 
of a decision in the appeal, the veteran indicated in writing 
that he was withdrawing the claim of entitlement to service 
connection for Type II diabetes mellitus, to include as 
secondary herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.         §§ 3.102, 
3.159, 3.303 (2007).

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with regard to the issue of 
entitlement to service connection for Type II diabetes 
mellitus, to include as secondary herbicide exposure.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

Despite additional evidence associated with the claims folder 
after the November 2005 SOC was issued, which the RO did not 
previously consider, the Board is satisfied that all 
necessary development pertaining to the issues of entitlement 
to service connection for bilateral hearing loss and tinnitus 
has been properly undertaken.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 3.159 
(2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board is confident in this assessment because the 
evidence as presently of record is sufficient to establish 
service connection for these conditions, which is a full 
grant of benefits sought on appeal by the veteran.  
Therefore, any deficiencies in the duties to notify and to 
assist constitute harmless error.

Bilateral Hearing Loss & Tinnitus

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he asserts that the claimed disorders are the 
result of acoustic trauma in service from exposure to mortar 
rounds and artillery fire.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of the evidence is in approximate 
balance.  Resolving any doubt in the veteran's favor, service 
connection for hearing loss and tinnitus is warranted.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In this regard, the veteran's service personnel records 
reveal he served in Vietnam from June 1968 to June 1969.  He 
participated in the Vietnam Counteroffensive Phase IV and V.  
He was a supply clerk with the B Battery, 1st Battalion, 13th 
Artillery, 24th Infantry Division.  He was a recipient of the 
Bronze Star Medal.  Service connection is currently in effect 
for PTSD.

A statement from DJC reveals he and the veteran were exposed 
to mortar rounds and artillery fire during service, to 
include an incident in January 1968 when the noise level was 
deafening and continued for quite some time.  DJC further 
indicated the veteran helped off load supplies brought in by 
helicopter with no hearing protection.

VA outpatient treatment records dated in February 2005 reveal 
the veteran complained of hearing loss and tinnitus since 
service.  

In an April 2005 Ear Disease examination the veteran was 
diagnosed with moderate, bilateral sensorineural hearing loss 
and tinnitus.  The examiner noted the veteran had occasional 
pre-service hunting noise exposure, as well as noise exposure 
from mortar and artillery rounds in service.  Post-service 
occupational noise exposure consisted of long haul trucking 
and construction.  It was reported that the veteran's hearing 
loss had its onset several years ago and that his tinnitus 
began about three years earlier.  The examiner opined it was 
less than a 50/50 probability that bilateral hearing loss and 
tinnitus were the result of service.  The examiner reasoned 
the veteran had normal hearing at separation.  The examiner 
did indicate the veteran had noise exposure in service, but 
found that late onset of tinnitus was likely due to 
presbycusis.

In comparison, upon a VA audio examination in April 2005, the 
audiologist opined that it was not possible to delineate the 
etiology of the high frequency bilateral hearing loss and 
severe tinnitus as the veteran had a history of in service 
and post-service noise exposure.  It was noted that the 
veteran's hearing loss and tinnitus began four years earlier.  
The audiologist further stated that it was possible that 
hearing loss was incurred in service.  The examiner concluded 
that the ratio of possibility was difficult to determine, so 
it would only be speculative.

In an October 2006 statement, the veteran reiterated that the 
only really loud noises he experienced were during service 
while around 155 mm. and 105 mm. artillery guns.  Downplaying 
reports of post-service noise exposure in the trucking 
industry, the veteran elaborated, explaining that the reason 
he actually had little exposure to engine noise at all over 
the past 20 years in trucking was because he has been driving 
air-conditioned trucks, without putting the windows down.     

During his January 2008 hearing, the veteran gave credible 
testimony under oath as to the type and volume of noise he 
was exposed to while with an artillery unit in combat in 
Vietnam.  He indicated that he did most of his time on fire 
support bases where they had 105 mm. and 155 mm. guns.  When 
questioned as to when the hearing loss and tinnitus began, 
the veteran stated that he has had the problems "going way 
back"... "maybe 20 years".    

The Board notes that with regard to the two opinions rendered 
above (one against the veteran's claim, and the other 
equivocal), the examiners operated under the assumption that 
the veteran's hearing loss and tinnitus were of relatively 
recent onset.  During his hearing the veteran clarified this 
matter, indicating that the conditions began long ago.  He 
also elaborated on the nature of noise exposure he 
experienced serving with his artillery unit in Vietnam.  
Personnel records and statements from fellow soldiers support 
the veteran's reports of noise exposure with the artillery 
unit in Vietnam.  The Board affords great weight to the 
veteran's credible testimony.  

The Board also notes that the examiners appear to have given 
their opinions based on a balanced history of noise exposure 
during and since service.  Given the reports from the veteran 
as to the nature and severity of inservice noise exposure and 
the noise he was exposed to since service, and a general 
knowledge of combat noise exposure from artillery fire, the 
Board finds that the weight of the evidence of record is 
points to a finding that the veteran suffered the more severe 
acoustic insult during service. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claims.  
Viewing the April 2005 nearly equivocal medical opinions 
under the clarifying lens provided by the veteran in his 
October 2006 statement and his January 2008 testimony 
(particularly as to the earlier onset of the condition and 
the severity of the inservice noise exposure, as well as the 
reduced significance of the post-service noise exposure), the 
Board finds that the scales tip in the veteran's favor.  
Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Entitlement to service connection for bilateral hearing loss 
and tinnitus is granted.  38 C.F.R. § 3.102.

Type II Diabetes Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

During the Board hearing on January 11, 2008, the veteran 
withdrew the claim of entitlement to service connection for 
Type II diabetes mellitus.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

The appeal as to the issue involving the claim of entitlement 
to service connection for Type II diabetes mellitus, to 
include as secondary herbicide exposure, is dismissed.


REMAND

The veteran has also filed claims of entitlement to service 
connection for a skin disorder and an initial rating in 
excess of 50 percent for PTSD.  A determination has been made 
that additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

There are outstanding private medical records of the veteran 
for treatment of PTSD.  Specifically, the veteran testified 
in January 2008, that he has sought treatment from the Vet 
Center in Phoenix, Arizona, approximately one time per month, 
the last visit being in December 2007.  The veteran also 
testified that he was treated by a psychiatrist named Dr. V 
for his PTSD.

While there are some treatment records from the Vet Center 
associated with the claims folder, they are dated in December 
2004.  There are no records from Dr. V associated with the 
claims folder.  Such records must be obtained upon Remand.  
38 C.F.R. § 3.159(c)(1).  

A new VA examination is necessary prior to rendering a 
decision on the merits of the veteran's claim of entitlement 
to an initial rating in excess of 50 percent for PTSD.  The 
veteran testified in January 2008, that his PTSD worsened in 
severity since his last VA examination in August 2007.  He 
has specifically indicated that the symptomatology includes 
increased irritability, anger, poor concentration, insomnia, 
suicidal thoughts, anxiety attacks, and trouble maintaining 
employment.  

Where there is evidence of a material change in the veteran's 
condition or as in the instant case, when the veteran asserts 
that the service-connected disability in question has 
undergone an increase in severity since the time of his last 
VA examination, the prior VA examination report is considered 
inadequate for rating purposes and a new VA examination is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 
(1997).  After receipt of any additional records obtained in 
accordance with this remand, the examiner is asked to address 
the specific questions set forth in the numbered paragraphs 
below.  

A new examination is also necessary prior to rendering a 
decision on the merits of the veteran's claim of entitlement 
to service connection for a skin condition.  In April 2005, 
the veteran was afforded a VA examination in connection with 
the current appeal.  The claims folder was clearly not 
available for review at the time of examination, as the 
examiner indicated the veteran had no history of skin 
problems in service.  

Service medical records show the veteran was treated for 
tinea pedis and corpus in August 1969.  Post-service, the 
veteran was treated for seborrheic keratosis, neoplasms, and 
cysts.

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).   Since it 
is important "that each disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 (2007), the April 2005 VA 
examination is inadequate.  

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the veteran with notice that meets all due process 
requirements, including those addressed in the recent case 
from the United States Court of Appeals for Veteran's Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO should send the veteran notice 
that meets all due process requirements, 
including those addressed by the Court 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In the letter, the 
RO should notify the veteran that, to 
substantiate the claim for a higher 
initial evaluation for the service 
connected PTSD: 

(a) the veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the his employment 
and daily life; 

(b) if the diagnostic code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(c) The veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) The notice must also provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD 
and a skin disorder since his discharge 
from service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

Specifically, the RO should obtain 
records from: (a) the Vet Center in 
Phoenix, Arizona, dated from December 
2004 to the present; (b) Dr. V dated from 
1970 to the present; and (c) Phoenix VA 
Medical Center dated after June 2007.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a dermatology examination to ascertain 
the nature and etiology of any skin 
disorder.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  The examiner should be asked 
to opine whether it is at least as likely 
as not that any currently diagnosed skin 
disorder is due the veteran's period of 
service, to include the tinea pedis and 
corpus diagnosed in August 1969.  The 
examiner should explain in detail the 
rationale for any opinion(s) given.  

4.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a psychiatric examination to ascertain 
the current severity of the veteran's 
service connected PTSD.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed. 

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
include a Global Assessment of 
Functioning score for the PTSD.  The 
examiner should also comment on the 
impact that the veteran's PTSD has on his 
ability to obtain and maintain gainful 
employment.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claim for a higher initial evaluation 
should include specific consideration of 
whether "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found), is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

6.  If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


